          Case 6:20-cv-00454-ADA Document 92 Filed 09/15/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                      §
                                                      CIVIL ACTION 6:20-CV-00454-ADA
 BRAZOS LICENSING AND                             §
                                                      CIVIL ACTION 6:20-CV-00455-ADA
 DEVELOPMENT,                                     §
                                                      CIVIL ACTION 6:20-CV-00456-ADA
                                                  §
                                                      CIVIL ACTION 6:20-CV-00457-ADA
         Plaintiff,                               §
                                                      CIVIL ACTION 6:20-CV-00458-ADA
                                                  §
                                                      CIVIL ACTION 6:20-CV-00459-ADA
 v.                                               §
                                                      CIVIL ACTION 6:20-CV-00460-ADA
                                                  §
                                                      CIVIL ACTION 6:20-CV-00461-ADA
 MICROSOFT CORPORATION,                           §
                                                      CIVIL ACTION 6:20-CV-00462-ADA
                                                  §
                                                      CIVIL ACTION 6:20-CV-00463-ADA
         Defendant.                               §
                                                      CIVIL ACTION 6:20-CV-00464-ADA
                                                  §
                                                      CIVIL ACTION 6:20-CV-00465-ADA
                                                  §
                                                  §
                                                  §
                                                  §
                                                  §
                                                      JURY TRIAL DEMANDED


      JOINT MOTION TO RESET PRETRIAL CONFERENCE AND TRIAL DATES

TO THE HONORABLE COURT:

       Plaintiff WSOU Investments, LLC (“WSOU”) and Defendant Microsoft Corporation

(“Microsoft”) (collectively, the “Parties”), pursuant to the Court’s Standing Order Regarding Joint

or Unopposed Request to Change Deadline, submit this Joint Motion to reset the final pretrial

conference and trial dates due to agreed changes in the case schedules memorialized in their Joint

Notice Concerning Agreement to Extend Deadlines, filed on September 15, 2021. The Parties

jointly move the Court to reset the final pretrial conference and trial dates as follows, with the first

trial to include cases 6:20-CV-00455, -457, -459, and -463:




                                                  1
          Case 6:20-cv-00454-ADA Document 92 Filed 09/15/21 Page 2 of 4




                                 -455, -457, -459, -463    -456, -458, -460, -462, -
                                 (Xbox & HoloLens)         464, 454, -465, -461
Event
                                                           (Skype, Azure Monitor,
                                                           NPM, NPS)
Final Pretrial Conference               3/17/2022                   4/4/2022
Trial                                    4/5/2022                  4/18/2022


 Date: September 15, 2021                    Respectfully submitted,

                                            /s/ Mark D. Siegmund
                                            Mark D. Siegmund (TX Bar No. 24117055)
                                            mark@waltfairpllc.com
                                            LAW FIRM OF WALT FAIR, PLLC
                                            1508 N. Valley Mills Drive
                                            Waco, TX 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            James L. Etheridge
                                            Texas Bar No. 24059147
                                            Ryan S. Loveless
                                            Texas Bar No. 24036997
                                            Brett A. Mangrum
                                            Texas Bar No. 24065671
                                            Travis L. Richins
                                            Texas Bar No. 24061296
                                            Jeff Huang
                                            Etheridge Law Group, PLLC
                                            2600 E. Southlake Blvd., Suite 120 / 324
                                            Southlake, TX 76092
                                            Tel.: (817) 470-7249
                                            Fax: (817) 887-5950
                                            Jim@EtheridgeLaw.com
                                            Ryan@EtheridgeLaw.com
                                            Brett@EtheridgeLaw.com
                                            Travis@EtheridgeLaw.com
                                            Jeff@EtheridgeLaw.com

                                             ATTORNEYS FOR PLAINTIFF WSOU
                                             INVESTMENTS, LLC d/b/a BRAZOS
                                             LICENSING AND DEVELOPMENT




                                        2
        Case 6:20-cv-00454-ADA Document 92 Filed 09/15/21 Page 3 of 4



Date: September 15, 2021                  Respectfully submitted,

                                          /s/ Barry K. Shelton
                                          Barry K. Shelton
                                          Texas State Bar No. 24055029
                                          SHELTON COBURN LLP
                                          311 RR 620 S, Suite 205
                                          Austin, TX 78734
                                          Telephone: (512) 263-2165
                                          Fax: (512) 263-2166
                                          bshelton@sheltoncoburn.com

                                          Of Counsel

                                          Michael J. Bettinger
                                          Irene Yang
                                          SIDLEY AUSTIN LLP
                                          555 California St., Suite 2000
                                          San Francisco, CA 94104
                                          Telephone: (415) 772-1200
                                          Fax: (415) 772-7400
                                          mbettinger@sidley.com
                                          irene.yang@sidley.com

                                          Richard A. Cederoth
                                          John W. McBride
                                          SIDLEY AUSTIN LLP
                                          1 South Dearborn St.
                                          Chicago, IL 60603
                                          Telephone: (312) 853-7000
                                          Fax: (312) 853-7036
                                          rcederoth@sidley.com
                                          jwmcbride@sidley.com

                                   Attorneys for Defendant Microsoft Corporation




                                     3
         Case 6:20-cv-00454-ADA Document 92 Filed 09/15/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this filing via the Court’s CM/ECF system per Local Rule

CV-5(a) on September 15, 2021.


                                            /s/ Barry K. Shelton
                                            Barry K. Shelton




                                              4
